DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-8, 9, 11, 13-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,957,173. Although the claims at issue are not identical, they are not patentably distinct from each other because the more narrow claims of US Pat NO. 10,957,173 anticipate the broader claims in the current application.
Claims 1, 9, and 17 of the current application corresponds to claim 1 of US pat NO. 10,957,173.
Claims 3, 11, and 19 of the current application corresponds to claim 5 of US pat NO. 10,957,173.
Claims 5 and 13 of the current application corresponds to claim 3 of US pat NO. 10,957,173.
Claims 6 and 14 of the current application corresponds to claim 3 of US pat NO. 10,957,173.
Claims 7 and 15 of the current application corresponds to claim 4 of US pat NO. 10,957,173.
Claims 8 and 16 of the current application corresponds to claim 6 of US pat NO. 10,957,173.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foran-Owens et al. (US Pub No. 2013/0282533) and McCafferty et al. (US Pub No. 2019/0147393).
	Regarding claims 1, 9, and 17, Foran-Owens teaches a system for providing and/or collecting information relating to at least one object (See abstract), the system comprising:
a memory coupled to a processor, the memory encoding one or more programs (See [0027]-[0028]);
detect a position and/or a movement of at least one object of a plurality of objects located in an environment (See [0016]-[0018] discuss position information about the products in the store);
a radio-frequency identification, RFID, tag that is provided proximate to the at least one object, (See [0008]);
receive position and/or movement data about the at least one object (See [0011]-[0013] discuss a consumer application that is hosted on a server and [0016]-[0018] discuss position information about the products in the store); and
process the position and/or movement data to obtain value of aggregate indicators relative to a predefined amount of time ([0037] teaches product location data provided in real time, at the time the consumer is shopping in the retail store.);
receive a request for object information about the identified at least one object; and provide, in response to the request, targeted object information about the identified at least one object to the mobile device, the targeted object information being at least partially based on the position and/or movement data and data about at least one secondary object other than the identified at least one object (See Fig. 2B-2C, [0008], and [0020]-[0022] which teach providing product information as well as secondary object information upon request.).
Foran-Owens does not explicitly teach the RFID tag being configured to enable detection of a position and/or a movement of the at least one object.
McCafferty teaches the RFID tag being configured to enable detection of a position and/or a movement of the at least one object (See [0015]-[0016] and Fig. 1).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Foran-Owen’s system to include McCafferty’s RFID tag location to prevent item misplacement so that more accurate inventory is maintained and the store better maintains organization. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	Regarding claims 2, 10, and 18, Foran-Owens teaches the least one secondary object is related to the identified at least one object by a complementary use (See [0021] which teaches a complementary product of mouthwash to the primary product toothpaste.).
Regarding claims 3, 11, and 19, Foran-Owens teaches the data about the at least one secondary object includes a location of the secondary object in the environment (See [0016] and Fig. 2B 228A-D).
Regarding claims 4, 12, and 20, Foran-Owens teaches the data about the at least one secondary object is not based on the position and/or movement data (See [0022] teaches secondary object information based on primary object product type.)
Regarding claims 5 and 13, Foran-Owens teaches the position and/or movement data comprise an indication that the at least one object is located in a check-out area and the targeted object information comprises indications about a check-out action (See [0017] teaches position data of the object.  [0024]- [0025] and Fig. 2D discuss a checkout process anytime in the store.  Therefore, the location data showing the object location in the store is an indication that the object is in a checkout portion of the store).
Regarding claims 6 and 14, Foran-Owens teaches wherein at least one of the targeted object information about the identified at least one object and the data about the at least one secondary object includes at least one indication of a check-out action (See [0024]- [0025] and Fig. 2D discuss a checkout process anytime in the store.  Therefore, the location data showing the object location in the store is an indication that the object is in a checkout portion of the store).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Foran-Owens et al. and McCafferty et al. as applied to claims above, and further in view of Patil (US Pub No. 2018/0096331).
Regarding claims 7 and 15, Foran-Owens does not teach provides a theft prevention function and the memory encodes one or more programs to cause the processor to disable, when payment of the at least one object has been made, the theft prevention function of the radio-frequency identification tag.
Patil teaches provides a theft prevention function and the memory encodes one or more programs to cause the processor to disable, when payment of the at least one object has been made, the theft prevention function of the radio-frequency identification tag (See [0033]). 
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Foran-Owens’s system to include Patil’s loss prevention method to better prevent theft. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Foran-Owens et al. and McCafferty et al., and Patil as applied to claims above, and further in view of Li et al. (US Pub No. 2014/0207615).
Regarding claims 8 and 16, Foran-Owens does not explicitly teach the targeted object information comprises a route from the at least one object to a secondary object.
Li teaches the targeted object information comprises a route from the at least one object to a secondary object (See Fig. 5 & 6 and [0068]-[0069] which teaches navigational guidance in the store with a path that includes multiple objects.).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Foran-Owens’s system to include Li’s additional object information to provide a more efficient user shopping experience. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683